Citation Nr: 0801093	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-16 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to compensation benefits for anterior 
ischemic optic neuropathy of the right eye under the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to April 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2007, the veteran and his wife testified at a 
Travel Board hearing held before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.  At the 
hearing, the veteran also submitted additional evidence in 
support his claim and waived his right to have this evidence 
initially considered by the RO.


FINDINGS OF FACT

1.  In an unappealed July 2002 decision, the Board denied the 
veteran's claim for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for anterior 
ischemic optic neuropathy of the right eye.

2.  The evidence received since the July 2002 Board decision 
is cumulative or redundant of the evidence previously of 
record or is not sufficient to raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2002 Board decision denying the veteran's claim 
for entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for anterior ischemic optic neuropathy 
of the right eye is final.  38 U.S.C.A. § 7104(b) (West 
2002).

2.  New and material evidence has not been received to reopen 
the claim for entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The record reflects that the RO provided the veteran with the 
notice required by the VCAA by letter mailed in September 
2005.  The letter informed him of the definitions of the 
terms "new" and "material" and of the reason for the 
previous denial of his claim for entitlement to compensation 
for anterior ischemic optic neuropathy of the right eye under 
the provisions of 38 U.S.C.A. § 1151.  Although the RO did 
not specifically request the veteran to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent to his claim and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain the evidence on 
his behalf.  The veteran responded to this letter by 
submitting additional evidence, including private medical 
records.  Therefore, the veteran clearly was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.

Although the September 2005 letter was sent after the initial 
adjudication of the claim, the Board has determined that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
the RO readjudicated the claim in July 2007 following the 
provision of the required notice and the receipt of all 
pertinent evidence.  There is no reason to believe that the 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time. 

The Board notes that the veteran was not provided with notice 
regarding the disability-rating and effective-date elements 
of his claims.  However, there is no prejudice to the 
appellant in proceeding with the appeal since, as explained 
below, the Board has determined that new and material 
evidence has not been submitted to reopen the veteran's 
claim.  Id.  Consequently, no effective date or disability 
rating will be assigned, and the failure to provide notice 
with respect to those elements of claim is no more than 
harmless error.

The record reflects that the veteran's service medical 
records and pertinent VA and private treatment records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate either claim.  The Board also is 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Generally, a final decision issued by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. § 
7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The veteran's claim for entitlement to compensation benefits 
for anterior ischemic optic neuropathy of the right eye under 
the provisions of 38 U.S.C.A. § 1151 was denied by the Board 
in July 2002.  In its decision, the Board concluded that the 
competent medical evidence did not support the veteran's 
contention that his right eye disability resulted from a VA 
eye examination performed in July 1992.  The veteran did not 
appeal that decision, and it became final.  

The pertinent evidence of record in July 2002 included VA 
outpatient treatment records dated from 1991 to 2001; private 
treatment records dated in September 1992 and January 1994; 
numerous statements from the veteran; the testimony of the 
veteran and his wife offered at a local hearing in February 
1996; and the reports of VA examinations performed in May 
1995 and May 1998.  This evidence confirmed that the 
veteran's eye disability was diagnosed shortly after an eye 
examination was performed in July 1992 by a VA physician.  
The evidence also contained the opinions of two VA examiners, 
who stated that the veteran's right eye disability was not 
related to the bright light used during the July 1992 eye 
examination.  One examiner also opined that the veteran's 
right eye disability was likely due to a vascular occlusion 
of the optic nerve.

The pertinent evidence received since the July 2002 Board 
decision includes duplicates of the VA outpatient treatment 
records and private treatment records dated in September 1992 
and January 1994.  These records previously were considered 
by the Board.  The evidence also includes additional VA 
outpatient treatment records dated in May 1995, June 1996, 
and December 2002; private treatment records dated in August 
2003 and March 2004; a statement from the veteran's sister 
received in November 2003; numerous written statements from 
the veteran; and the November 2007 hearing testimony of the 
veteran and his wife.

With the exception of certain VA outpatient treatment records 
and the September 1992 and January 1994 private treatment 
records, the evidence received since July 2002 was not 
previously submitted to VA and, therefore, is considered new.  
However, for the reasons discussed below, the evidence is not 
new and material.

The new evidence includes VA outpatient treatment dated in 
May 1995, June 1996, and December 2002.  These records 
include various diagnoses of eye-related disabilities, 
including optic neuropathy, and note the veteran's long 
history of eye problems.  Although new, these records are not 
material because they merely confirm that the veteran has a 
right eye disability.  They do not relate to an unestablished 
fact necessary to substantiate the claim because they provide 
no evidence of a causal relationship between the July 1992 VA 
eye examination and the veteran's current right eye 
disability.

The new evidence also includes private treatment records 
dated in August 2003 and March 2004.  Once again, these 
private treatment records, while new, are not material 
because they merely confirm that the veteran's has a right 
eye disability.  They contain no opinion regarding the 
etiology of his anterior ischemic optic neuropathy of the 
right eye.

Additionally, the new evidence contains numerous written 
statements from the veteran and the November 2007 hearing 
testimony of the veteran and wife.  The statements and 
testimony, however, essentially repeat earlier allegations 
concerning the actions of the July 1992 VA physician and the 
relationship between the eye examination and the veteran's 
right eye disability.  They are not new and material evidence 
because they are duplicative and cumulative of evidence of 
record when the Board rendered its final decision in July 
2002.  Moreover, while the Board acknowledges the belief of 
the veteran and his wife that the VA eye examination caused 
his right eye disability, as lay people without medical 
training they are not qualified to render medical opinions 
regarding the etiology of the anterior ischemic optic 
neuropathy of his right eye.   See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Their statements to this 
effect, therefore, are not new and material evidence because 
they do not raise a reasonable possibility of substantiating 
the claim.

Finally, the new evidence includes a statement received from 
the veteran's sister in November 2003.  The veteran's sister 
stated that she was present at the July 1992 eye examination 
and overheard the examining physician tell someone that he 
had "overdone the treatment on the right eye."  Assuming 
for the purpose of this analysis the credibility of this 
statement, the Board nevertheless finds that it does not 
constitute new and material evidence.  Specifically, the 
Board finds that the physician's statement does not raise a 
possibility of substantiating the veteran's claim.  First, 
the statement is subject to numerous interpretations and does 
not necessarily implicate a mistake on the part of the 
physician.  Second, even assuming that the physician somehow 
"overdid" the eye examination, this fact would not 
constitute competent medical evidence that the eye 
examination and the veteran's eye disability were related.  
The veteran's claim previously was denied because of the lack 
of such evidence, and the statement of the veteran's sister 
does not change the evidentiary picture.

In the absence of new and material evidence, the veteran's 
petition to reopen his claim for entitlement to compensation 
benefits for anterior ischemic optic neuropathy of the right 
eye under the provisions of 38 U.S.C.A. § 1151 must be 
denied.  Since the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993




ORDER

New and material evidence not having been received, reopening 
of the claim for entitlement to compensation benefits for 
anterior ischemic optic neuropathy of the right eye under the 
provisions of 38 U.S.C.A. § 1151 is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


